RESOLUCIÓN
Vista la moción presentada por el Sr. Antonio Ríos Acosta, mediante la cual solicita su reinstalación a la prác-tica de la profesión de abogado y de notario, se le reinstala en la práctica de la profesión de abogado. En cuanto a su solicitud de ser reinstalado a la práctica de la notaría, se-pospone su consideración hasta que la Oficina de Inspec-ción de Notarías rinda su informe sobre la obra notarial incautada. Se le concede a dicha oficina un término de diez (10) días, contados a partir de la notificación de esta reso-lución, para que notifique sobre el “status” de dicho informe.
Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo.
(.Fdo.) Carmen E. Cruz Rivera

Subsecretaría del Tribunal Supremo